DOWNEY, Judge
(specially concurring).
I agree that Lassitter v. Walton, Fla. 1975, 314 So.2d 761, requires a reversal of the order vacating and setting aside the jury verdict awarding punitive damages.
Appellant complains also that the trial court failed to assess costs in her favor notwithstanding she was the prevailing party. However, it does not appear the trial court ever ruled on appellant’s motion to tax costs. Accordingly, it appears to me appellant should call her motion to the attention of the trial court and obtain a ruling thereon.